Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
§119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37
C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to the RCE filed on 02/24/2022.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Stuart Shapley (Reg. No. 62,680), on March 21, 2022. See the attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Only claim 4 has been amended by this Examiner’s Amendment. The remaining claims are unchanged. Claim 4 has been amended as follows:
4.	(Currently Amended)	A data learning server comprising:

a processor; and
a memory containing instructions, which, when executed by the processor, cause the data learning server to:
acquire, from the home appliance, product information of the home appliance and operation information of the home appliance,
provide the operation information and the product information to a neural network model to determine a trouble item of the home appliance, 
update the neural network model using the product information and the operation information of the home appliance, wherein the neural network model is trained to output one or more trouble items based on the product information and the operation information,
detect a trouble history related to the trouble item in the operation information,
identify the operation information for a predetermined period at a time when the trouble history is detected,
identify a trouble detection pattern based on the identified operation information exceeding a predetermined number of times,
update the trouble detection pattern related to the trouble item, wherein the trouble detection pattern comprises one or more items of information associated with a trouble item, and
transmit the determined trouble item to an external device,

Reasons for Allowance
After a thorough search of the prior art and in view of the Examiner’s Amendment, claims 1-7 and 16-20 are allowed.
The following is examiner’s statement of reasons for allowance: 
The prior art of record Ahmed (Pub. No. US 2016/0246269 A1) teaches “Using information available from the controller or controllers of air-handling units, a remote server uses a heuristic model to determine settings for the air-handling units. Rather than just using rules for each air-handling unit, a model-based solution determines the settings. The model is used to optimize operation of the air distribution. In additional or alternative embodiments, measurements are gathered and used to derive analytics. The measurements may include data not otherwise used for rule-based control of the air handling unit. The analytics are used to predict needs, as inputs to the modeling, identify problems, and/or identify opportunities.” Ahmed Abstract.
The prior art of record Murakami (Pub. No. US 2002/0128728 A1) teaches “the home server 101 includes an electrical appliance management unit 108 that acquires a status value of the electrical appliance 102, a communication unit 105 that receives from the center server 120 a failure model which is information defining a method of deriving a decision whether the electrical appliance 102 is failed or not from the status value, and a failure deciding unit 106 that decides whether the electrical appliance is failed or not based on the acquired status value and the received failure model using Murakami Abstract. 
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment, and when considering the claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/21/2022

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/24/2022